Citation Nr: 1103009	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 
percent for service-connected right knee instability associated 
with a gunshot wound (GSW) with right tibia fracture.

2.  Entitlement to a compensable rating prior to September 21, 
2010 and to a rating greater than 30 percent subsequent to 
September 21, 2010 for service-connected limitation of extension 
of the right knee associated with a GSW with right tibia 
fracture.

3.  Entitlement to a separate compensable rating for scars, 
residuals of a GSW of the right leg muscle group XI with healed 
fracture, right tibia.

4.  Entitlement to an initial rating greater than 30 percent and 
to a rating greater than 40 percent from September 24, 2010 for 
service-connected bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to July 1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of the hearing has been associated with the claims file.

The Board remanded this matter in July 2010 for additional 
development, which has been completed.  In November 2010, the 
Appeals Management Center (AMC) granted a 40 percent rating for 
the Veteran's bilateral hearing loss, effective September 24, 
2010.  While evaluating the service-connected right knee issues 
pursuant to the Board's July 2010 Remand, the AMC granted a 
separate 30 percent rating for limitation of extension of the 
right knee associated with a GSW with right tibia fracture 
effective September 21, 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's instability of the right knee is severe.

2.  There is no evidence showing that a compensable rating is 
warranted prior to September 21, 2010 for limitation of extension 
of the right knee, and a rating greater than 30 percent 
subsequent to September 21, 2010 is not permitted as a matter of 
law.

3.  One of the Veteran's multiple scars is tender to palpation, 
but none cover an area of 6 square inches or more, cause 
limitation of motion, or are unstable.

4.  Prior to September 24, 2010, the Veteran had an average 
puretone threshold of 73.75 decibels in the right ear and 77.5 
decibels in the left ear, warranting a 30 percent disability 
rating at most, while as of September 24, 2010, the Veteran has 
an average puretone threshold of 77.5 decibels in the right ear 
and 80 decibels in the left ear, warranting a 40 percent 
disability rating at most.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for the 
Veteran's service-connected right knee instability associated 
with a gunshot wound (GSW) with right tibia fracture have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321; 
4.1-4.7; 4.21; 4.10; 4.40; 4.45; 4.59; 4.71a, Diagnostic Code 
5257; 4.68 (2010).


2.  The criteria for a compensable rating prior to September 21, 
2010 for service-connected limitation of extension of the right 
knee associated with a gunshot wound (GSW) with right tibia 
fracture have not been met, while a rating greater than 30 
percent subsequent to September 21, 2010 must be denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321; 4.1-4.7; 4.21; 4.10; 4.40; 4.45; 4.59; 4.71a, 
Diagnostic Codes 5260, 5261; 4.68 (2010).

3.  The criteria for a separate 10 percent rating for scars, 
residuals of a GSW of the right leg muscle group XI with healed 
fracture, right tibia, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 
(2010) and 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (prior to October 23, 2008).

4.  The criteria for ratings greater than 30 percent prior to 
September 24, 2010 and greater than 40 percent from September 24, 
2010 for service-connected bilateral hearing loss have not been 
met.  201038 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  §§ 3.102, 
3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86 Diagnostic Code 
6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, more 
appropriately in this case, the "same manifestation" under 
various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court held that, for purposes of determining 
whether the Veteran is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against pyramiding, 
the critical element is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.

In deciding the Veteran's claims, the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) and 
whether the Veteran is entitled to an increased evaluations for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  The Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period (as in this case).  Id.  at 126.

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A.  Right Knee

The Veteran seeks an initial rating greater than 20 percent for 
his service-connected right knee instability associated with a 
GSW with right tibia fracture, rated under Diagnostic Code (DC) 
5257, 38 C.F.R. § 4.71a (2010).  Under DC 5257, which rates 
impairment based on recurrent subluxation or lateral instability 
of the knee, a 30 percent rating will be assigned with evidence 
of severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

In November 2010, the AMC granted another separate rating, at 30 
percent, for limitation of extension of the right knee under 
38 C.F.R. § 4.71a, DC 5261, effective September 21, 2010, the 
first date that limitation of extension was supported by the 
evidence.  Under DC 5261, extension limited to 10 degrees is 
rated 10 percent disabling; extension limited to 15 degrees is 
rated 20 percent disabling; extension limited to 20 degrees is 
rated 30 percent disabling; extension limited to 30 degrees is 
rated 40 percent disabling; and extension limited to 45 degrees 
is rated 50 percent disabling.  38 C.F.R. § 4.71a..  38 C.F.R. § 
4.71a.

Under DC 5260, flexion of the leg limited to 45 degrees is rated 
10 percent disabling; flexion of the leg limited to 30 degrees is 
rated 20 percent disabling; and flexion of the leg limited to 15 
degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension (DC 
5261) of the same knee joint).

When evaluating musculoskeletal disabilities, VA may also 
consider granting a higher rating when the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use or 
during flare-ups, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion such as DCs 5260 and 5261, but not DC 5257 which rates 
instability.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Important for this case is the "amputation rule," set forth at 
38 C.F.R. § 4.68, which provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for the 
amputation at that elective level, were amputation to be 
performed.  The regulation elaborates that, for example, the 
combined evaluations for disabilities below the knee shall not 
exceed the 40 percent evaluation under Diagnostic Code 5165.  
This 40 percent rating may be further combined for disabilities 
above the knee but not to exceed the above the knee amputation 
elective level.  See 38 C.F.R. § 4.68.  

Because the Veteran's service-connected disabilities of the right 
lower extremity involve the lower 1/3rd of the Veteran's thigh, 
his combined rating may not exceed 60 percent.  See 38 C.F.R. § 
4.71a, DC 5162 (amputation of the middle or lower third of the 
thigh warrants a disability rating of 60 percent).

Effective February 14, 2006, the Veteran had a 20 percent 
disability rating for his service-connected gunshot wound (GSW) 
of the right leg, muscle group XI and a 20 percent disability 
rating for his service-connected right knee instability.  His 
combined disability rating for the right lower extremity was 40 
percent.  See 38 C.F.R. § 4.25, Table I, Combined Ratings Table 
(2010).

As of April 5, 2006, the Veteran had a 30 percent disability 
rating for his service-connected GSW of the right leg, muscle 
group XI and a 20 percent disability rating for his service-
connected right knee instability.  His combined disability rating 
for the right lower extremity continued at 40 percent.  See 
38 C.F.R. § 4.25, Table I, Combined Ratings Table.

As of September 21, 2010, the Veteran was assigned a 30 percent 
disability rating for his service-connected GSW of the right leg, 
muscle group XI; a 30 percent disability rating for his service-
connected limitation of extension of the right knee associated 
with the GSW of the right leg; and a 20 percent disability rating 
for his service-connected right knee instability.  As of this 
date, the combined disability rating for his service-connected 
disabilities of the right lower extremity increased to 60 
percent, the maximum rating allowed under 38 C.F.R. § 4.68, the 
amputation rule, for disabilities of the right lower extremity 
that involve the lower 1/3rd of the thigh.  See 38 C.F.R. § 4.25, 
Table I, Combined Ratings Table.  

Consequently, the Veteran is not entitled to increased ratings 
for disabilities of his right lower extremity subsequent to 
September 21, 2010 as a matter of law.  38 C.F.R. § 4.68 (simply 
stated, we cannot give the Veteran more compensable for the right 
lower extremity than he would receive if he did not have a right 
lower extremity).

While the Veteran is not entitled to increased ratings for 
disabilities of the right lower extremity subsequent to September 
21, 2010, the Board must still consider whether increased or 
separate ratings are warranted for his disabilities prior to that 
date.

In April 2006, the Veteran had a VA examination during which he 
reported frequent giving way of the knee, which would cause him 
to nearly fall, as well as continuous discomfort, weakness and 
difficulty walking.  He used a cane or crutch to walk short 
distances but needed a wheeled walker to move more than 50 yards.  
He said he cannot climb stairs.

The physical evaluation showed no instability to valgus or varus 
strain.  The anterior drawer sign was negative.  Noted was 
moderate crepitation and grinding on passive patellofemoral 
motion.  The examiner noted his scars, discussed below, and that 
the Veteran's right lower extremity was 0.5 inches shorter than 
his left lower extremity.  The Veteran was unable to support his 
full weight solely upon his right leg and required external 
support.  Range of motion testing measured 0 degrees of extension 
to 130 degrees of flexion.  The diagnosis included chronic 
instability and giving way of the right knee joint.

A July 2006 VA outpatient treatment record shows that the Veteran 
requested a rolling walker with seat and brakes because of 
problems with his right leg, which required him to frequently 
stop and rest.  The Veteran submitted his prescription form which 
shows authorization for a modified walker.

In his Notice of Disagreement, dated January 2007, the Veteran 
stated that he can no longer use a four-wheeled walker, that he 
must use one with two-wheels and skids.  He must use his walker 
at all times and often when rising from a seated position, his 
knees will not support him.

A November 2007 VA outpatient treatment record shows that the 
Veteran was ambulating with a walker and that his knees were 
weaker.  He did not have pain in the joint.

In a March 2008 statement, the Veteran stated that his pain had 
greatly increased.  He said he suffered intense flare-ups three 
to four times per week causing constant pain and rendering him 
unable to leave his house, unable to drive, unable to climb 
stairs, and confined to a chair.

May 2009 VA outpatient treatment records show that the Veteran's 
gait instability had worsened as a result of his degenerative 
joint disease.  He denied falling.

At his hearing before the Board, the Veteran testified that his 
knee gives out and that he must use a walker or scooter for 
mobility.  He suffers stiffness upon waking and throughout the 
day.  He used a wheelchair to attend his hearing because he could 
not transport his scooter and could not walk the distance to the 
hearing room.  With his walker he can walk about 50 feet.  He 
also noted that his bathroom has grab bars everywhere because of 
a previous fall.  

His wife testified that when his condition flares-up, he will 
stay in bed or in his office, moving only to use the bathroom.  
She said his right knee will not support his weight at all and 
that during flare-ups, his knee might give out four or five times 
per day.  His bad days, or flare-ups, equal his good days.

In September 2010, the Veteran had a VA examination.  He reported 
deformity, instability, weakness, giving way, pain, stiffness, 
incoordination, decreased speed of joint motion, several locking 
episodes per week, repeated effusions, inflammation, crepitus, 
and sensitivity to cold.  He is unable to stand for more than a 
few minutes and is not ambulatory without assistive devices.  The 
examiner noted that his mobility is seriously limited.  He is 
unable to access the basement of his home where his shop is 
located because he cannot navigate stairs.

The physical examination revealed antalgic gait with poor 
propulsion, abnormal weight bearing, and abnormal shoe wear 
pattern.  The examiner found bony joint enlargement, edema, 
tenderness, pain at rest, weakness, abnormal motion, and guarding 
of movement.  The examiner was unable to test for instability 
because of pain when pressure was made against the tibia at the 
knee joint.  Crepitus was found as was abnormal patellar 
tracking, and subpatellar tenderness.  A meniscus abnormality was 
noted.

Range of motion testing revealed limited extension and flexion, 
from 25 degrees extension to 65 degrees flexion, with objective 
evidence of pain with active motion and repetitive motion.  The 
examiner was unable to test for additional limitations after 
repetitive motion due to the Veteran's pain.

He stated that the right knee condition has rendered the Veteran 
unable to work because of his limited mobility and causes 
significant effects on lifting, carrying, reaching, and stamina.  
It causes weakness, fatigue and decreased strength of the lower 
extremity.  The condition prevents him from doing chores, 
shopping, exercising, and playing sports.  It severely impacts 
his recreational activities and travel and moderately impacts 
bathing, dressing, toileting, grooming, and driving.  The X-ray 
report shows moderate degenerative changes in the patellofemoral 
and lateral femorotibial compartment.

For an increased rating under DC 5257, the evidence must show 
severe instability of the knee.  VA does not define "severe" 
but requires the Board to evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.  As noted, 
shortly after his April 2006 VA examination, the Veteran required 
a modified walker and eventually a scooter to ambulate due to 
weakness and the frequent giving-way of his knee.  He and his 
wife also testified about the frequency of flare-ups, noting that 
his knee will give out five or more times a day.  Based upon the 
entirety of the evidence, the Board finds that the Veteran should 
be given the benefit of the doubt and that a 30 percent rating 
under DC 5257 for severe instability of the right knee should be 
granted.  38 C.F.R. § 4.71a.
 
The Board notes that a staged rating is not applicable in this 
case as the competent medical evidence of record shows that the 
Veteran's symptoms have been severe during the entire course of 
this appeal.  As such, a staged rating is not warranted.  See 
Fenderson, 12 Vet. App. 119.

The Board has also considered whether a compensable evaluation is 
warranted prior to September 21, 2010 under DC 5261 for 
limitation of extension of the right knee.  Unfortunately, the 
April 2006 VA examination shows that the Veteran had full 
extension of the knee.  None of the VA outpatient treatment 
records provide ROM testing.  The first evidence showing 
limitation of extension is dated September 21, 2010, the date of 
his most recent VA examination.  This examination shows extension 
limited to 25 degrees.  

Since there is no evidence of limited extension dated prior to 
the September 21, 2010 VA examination, the Board cannot find that 
a compensable rating under DC 5261 is warranted prior to this 
date.  Further, as noted above, a rating greater than 30 percent 
is not warranted subsequent to September 21, 2010 as a matter of 
law because the Veteran has been assigned the maximum combined 
disability rating allowed for the right lower extremity as of 
this date.

The Board has also considered whether a separate rating for 
limitation of flexion is warranted under DC 5260, 38 C.F.R. 
§ 4.71a.  For a compensable rating, the evidence must show 
flexion limited to 45 degrees.  Unfortunately, the April 2006 VA 
examination shows that the Veteran had flexion to 130 degrees 
while the September 2010 examination showed flexion to 65 
degrees.  None of the VA outpatient treatment records provide ROM 
testing.  Even considering the DeLuca criteria, the Veteran's 
range of motion is far greater than allowed for a compensable 
evaluation.  Thus, a separate rating under DC 5260 is not 
warranted.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service- connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, the Board finds that the schedular criteria 
adequately address the Veteran's right knee disabilities.  Higher 
ratings are provided under DCs 5260 and 5261, however, the 
Veteran either does not meet the criteria or has already been 
assigned the maximum combined disability rating allowed pursuant 
to the amputation rule under 38 C.F.R. § 4.68.  More importantly, 
the Board notes that the Veteran has been granted TDIU benefits 
based upon his service connected right knee disabilities.  
Therefore, the Board finds that referral for extraschedular 
rating is not warranted at this time.

In sum, an initial 30 percent rating is granted for the service-
connected right knee instability.  A compensable rating for 
service-connected right knee limitation of extension is not 
warranted prior to September 21, 2010 and a rating greater than 
30 percent subsequent to September 21, 2010 is denied as a matter 
of law.

B.  Scars

The Veteran seeks a separate compensable rating for his scars, 
residuals of a GSW of the right leg muscle group XI with healed 
fracture, right tibia (scars).  Scarring is rated under 38 C.F.R. 
§ 4.118.  The Board notes that, during the pendency of the 
Veteran's claim and appeal, an amendment was made to the criteria 
for rating the skin, effective October 23, 2008.  See 73 Fed. 
Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, 
DCs 7800 to 7805 (2010)).

Generally, in a claim for an increased rating, where the rating 
criteria are amended during the course of an appeal, the Board 
considers both the former and current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114.  However, the amended criteria only 
apply to claims received by VA on or after October 23, 2008, or 
in a case where a veteran requests review of his disability under 
the new rating criteria.  The Veteran's increased rating claim 
was received by VA in February 2006 and he has not requested that 
his disability be evaluated under the new rating criteria.  
Therefore, the Board will proceed to evaluate the Veteran's 
service-connected skin disability under all potentially 
applicable diagnostic codes in effect prior to October 23, 2008.

Diagnostic Code 7801 provides that, for scars other than on the 
head, face, or neck, that are deep or cause limited motion, 
warrant a 10 percent rating if in an area exceeding 6 square 
inches.  Note (1) provides that scars in widely separated area, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2) 
provides that a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7801 (prior to October 23, 
2008).

Under DC 7802, a 10 percent rating is warranted for an area or 
areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, DC 7802 (prior to October 23, 2008).  Next, unstable 
superficial scars will be rated as 10 percent disabling under DC 
7803.  38 C.F.R. § 4.118 (prior to October 23, 2008).  Note (1) 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  Id.  
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage. Id.  Under DC 7804, superficial 
scars which are painful on examination will be rated as 10 
percent disabling.  38 C.F.R. § 4.118 (prior to October 23, 
2008).  Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at DC 7804.  

Finally, under amended DC 7805, other scars will be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118 
(prior to October 23, 2008).

Because the scars are located on the right lower extremity, any 
ratings assigned are also subject to the amputation rule under 
38 C.F.R. § 4.68, which allows for a maximum 60 percent combined 
rating for disabilities of the right lower extremity involving 
the lower 1/3rd of the Veteran's thigh.  See 38 C.F.R. § 4.71a, 
DC 5162 (amputation of the middle or lower third of the thigh 
warrants a disability rating of 60 percent).

In April 2006, the Veteran had a VA examination for his right 
knee.  The examiner noted a gently curved 8 inch lateral 
parapatellar incision which was well-healed and neither depressed 
nor elevated and not tender to moderate pressure.  He noted a 
second wound on the lateral aspect of the knee at the level of 
the upper third of the fibula measuring 4 inches in length, which 
was slightly depressed and appeared to have a defect in the 
crural fascia, although there was no evidence of muscle 
herniation.  On the inner aspect of the right leg was a 2 inch 
laceration that was well-healed and barely visible in the region 
of the hamstring.  A healed 1 inch laceration distal to the pes 
anserinus insertion on the medial aspect was noted as well as a 2 
inch healed laceration over the right thigh which appeared to be 
superficial with no palpable tenderness or defects or evidence of 
muscle injury.  Unfortunately, the examiner did not address 
whether each scar was tender to palpation.

At his hearing before the Board, the Veteran testified that his 
scars are itchy but not painful to the touch unless he has 
touched them too much or too hard.  If he pushes too hard on the 
scars, pain will shoot to his knee.

The Veteran had a VA examination for his right knee in September 
2010.  The examiner noted an 18 cm long and 2 cm wide scar that 
was sensitive to touch.

The Veteran had a VA examination for his scars in October 2010.  
The examiner noted four superficial scars.  None of the scars 
were painful; showed signs of skin breakdown; had inflammation, 
edema or keloid formation; or caused other disabling effects.  
The first scar measured 12 cm long by 0.4 cm wide, for an areal 
less than 6 square inches, or 39 cm.  The second scar measured 7 
cm long by 2 cm wide, for an areal less than 6 square inches.  
The third scar measured 4 cm long by 0.3 cm wide, for an areal 
less than 6 square inches.  The fourth scar measured 0.5 inches 
long by 10 inches wide, for an areal less than 6 square inches.

On review, the evidence shows that the Veteran has at one scar 
that was sensitive to palpation during the September 2010 VA 
examination.  The Veteran testified that his scars were tender to 
palpation.  Unfortunately, the April 2006 VA examiner noted 5 
scars but only addressed whether two of them were tender to 
palpation while the October 2010 VA examination noted that none 
of the scars were tender to palpation.

In this case, the Board finds that the evidence is in relative 
equipoise and the Veteran should be given the benefit of the 
doubt that his scars are tender to palpation.  Thus, a 10 percent 
rating is warranted under DC 7804, 38 C.F.R. § 4.118 (prior to 
October 23, 2008).

A rating greater than 10 percent is not warranted as there is no 
evidence that any of the scars are deep, limit motion, or are in 
areas exceeding 12 square inches to warrant application of DC 
7801, scars, other than head, face, or neck, that are deep or 
that cause limited motion; or DC 7805, scars, other, which are 
rated on limitation of function of the affected part.

In sum, the evidence supports the assignment of a separate 10 
percent rating for the Veteran's scars, residuals of a GSW of the 
right leg muscle group XI with healed fracture, right tibia.  A 
staged rating is not applicable in this case as the competent 
medical evidence of record does not show that the Veteran's 
symptoms fluctuated materially during the course of this appeal.  
As such, a staged rating is not warranted.  See Fenderson, 12 
Vet. App. 119.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In this case, the evidence of record does not show that the 
Veteran's scars result in a level of disability or symptomatology 
not contemplated by the rating schedule.  The rating schedule 
contemplates scar size, limitation of motion, and instability.  
The A VA examiner found a sensitive scar, which is contemplated 
by the rating schedule.  Based on this finding, the Board 
declines to refer this issue for extraschedular consideration.

C.  Hearing Loss

The Veteran seeks an initial rating greater than 30 percent and a 
rating greater than 40 percent from September 24, 2010 for his 
service-connected hearing loss.  The basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages within the range of 1000 
to 4000 Hertz and speech discrimination using the Maryland CNC 
word recognition test.  38 C.F.R. § 4.85, DC 6100 (2010).  
Puretone threshold averages are derived by dividing the sum of 
the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id. 

The puretone threshold averages and the Maryland CNC test scores 
are given a numeric designation, which is then used to determine 
the current level of disability based upon a pre- designated 
schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under 
these criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric evaluation to 
the numeric designations in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1993).

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, or when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.

In some cases, when an examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties or inconsistent speech discrimination scores, Table 
VIA will be used, applying only the puretone threshold averages 
to determine the current level of severity.  38 C.F.R. § 4.85(c).

There are several audiology examination results of record, 
including results from January 2005, April 2006, October 2007, 
January 2008 and September 2010.  The January 2005 VA audiology 
evaluation shows puretone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 40, 60, 70 and 80 decibels, 
respectively, for an average of 62.5 decibels.  Pure tone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz 
were 40, 65, 75 and 85 decibels, respectively, for an average of 
66.25 decibels.

Discrimination scores were provided but it is unclear whether 
speech discrimination testing was conducted using the Maryland 
CNC test.  Thus, the Board evaluated the test scores using Table 
VIA, favoring the Veteran, which shows that his hearing acuity 
was Level V in both ears, resulting in a 20 percent evaluation, 
weighing against the award of an increased rating.  See 38 C.F.R. 
§ 4.85, DC 6100, Tables VIA and VII.

The Veteran had a VA examination in April 2006.  The examiner 
certified that the Veteran's current language difficulties or 
other medical problems make the combined use of the puretone 
audiometric average and speech discrimination scores 
inappropriate for evaluation.  Consequently, the Board finds that 
the Veteran's hearing loss should be rated under the provisions 
of 38 C.F.R. § 4.85(c), using only Table VIA and puretone 
threshold averages to determine his current severity.

The test results show puretone thresholds in the right ear at 
1000, 2000, 3000, and 4000 Hertz were 30, 55, 60 and 70 decibels, 
respectively, for an average of 53.75 decibels.  Pure tone 
thresholds in the left ear were 40, 65, 70 and 85 decibels, 
respectively, for an average of 65 decibels.  Evaluating the test 
scores using Table VIA, the right ear hearing acuity was Level 
III and left ear was Level V, resulting in a 10 percent 
evaluation, weighing against the award of an increased rating.  
See 38 C.F.R. § 4.85, DC 6100, Tables VIA and VII.

The Veteran had another VA audiology evaluation in October 2007.  
Speech recognition scores were not provided and in light of the 
April 2006 VA examiner's finding that use of the scores for 
evaluation would be inappropriate, the Board finds that the 
omission does not prejudice the Veteran.

The test results show puretone thresholds in the right ear at 
1000, 2000, 3000, and 4000 Hertz were 50, 70, 75 and 95 decibels, 
respectively, for an average of 72.5 decibels.  Pure tone 
thresholds in the left ear were 55, 75, 85 and 105 decibels, 
respectively, for an average of 80 decibels.  Evaluating the test 
scores using Table VIA, the right ear hearing acuity was Level VI 
and left ear was Level VII, resulting in a 30 percent evaluation, 
weighing against the award of an increased rating.  See 38 C.F.R. 
§ 4.85, DC 6100, Tables VIA and VII.

In January 2008, the Veteran had another VA examination.  The 
test results show puretone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 55, 70, 75 and 95 decibels, 
respectively, for an average of 73.75 decibels.  Pure tone 
thresholds in the left ear were 55, 75, 75 and 105 decibels, 
respectively, for an average of 77.5 decibels.  Speech 
recognition scores were provided but the examiner did not address 
whether it would be inappropriate to use them for evaluation.  
Since the April 2006 examiner certified that the use of the 
scores would be inappropriate and because no evidence has been 
submitted alleging the contrary, the Board finds that the use of 
the speech recognition scores would be inappropriate at this 
time.

Consequently, evaluating the test scores using Table VIA, the 
right ear hearing acuity was Level VI and left ear was Level VII, 
resulting in a 30 percent evaluation, weighing against the award 
of an increased rating.  See 38 C.F.R. § 4.85, DC 6100, Tables 
VIA and VII.

The most severe hearing loss is shown in the September 2010 VA 
examination report.  Puretone thresholds in the right ear at 
1000, 2000, 3000, and 4000 Hertz were 55, 75, 80, and 100 
decibels, respectively, for an average of 77.5 decibels.  Pure 
tone thresholds measured in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 50, 60, 75, 80, and 105 decibels, 
respectively, with an average over the four frequencies of 
interest of 80 decibels.

For the same reasoning as above, the Board will not apply the 
speech recognition scores.  Thus, evaluating the test scores 
using Table VIA, the hearing acuity was Level VII, bilaterally, 
resulting in a 40 percent evaluation, weighing against the award 
of an increased rating.  See 38 C.F.R. § 4.85, DC 6100, Tables 
VIA and VII.

In this case, review of the evidence fails to show that a rating 
greater than 30 percent is warranted prior to September 24, 2010 
or that a rating greater than 40 percent is warranted from 
September 24, 2010.  Consequently, the Board finds that the 
evaluations assigned adequately reflect the clinically 
established impairment experienced by the Veteran.  As the 
evidence preponderates against the claim for increased disability 
ratings for the service-connected bilateral hearing loss, the 
benefit-of-the- doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In this case, the evidence of record does not show that the 
Veteran's hearing loss disability results in a level of 
disability or symptomatology not contemplated by the rating 
schedule.  The rating schedule contemplates a full range of 
hearing loss disability from relatively minor hearing loss to 
severe hearing loss in both ears.  Here the Veteran has 
objectively determined severe hearing loss in both ears.  This is 
contemplated by the rating schedule, including the criteria based 
on speech recognition.  Based on this finding, the Board declines 
to refer this issue for extraschedular consideration.

Because the Veteran's hearing loss disability is already 
appropriately rated under the schedule and because the criteria 
for referring the matter for extraschedular consideration have 
not been met, the appeal must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

For an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. 

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letters sent to the Veteran 
in March 2006 and March 2007 that fully address all notice 
elements.  Although both notice letters were not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claims and given ample time to respond, but 
the RO also readjudicated the case by way of a rating decision 
issued in October 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The Veteran submitted written statements and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  He was afforded VA 
medical examinations.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial 30 percent rating for right knee instability 
associated with a gunshot wound (GSW) with right tibia fracture 
is warranted (subject to the amputation rule).

A compensable rating prior to September 21, 2010 for limitation 
of extension of the right knee is denied and a rating greater 
than 30 percent subsequent to September 21, 2010 is denied as a 
matter of law.

A separate 10 percent rating for scars, residuals of a GSW of the 
right leg muscle group XI with healed fracture, right tibia is 
granted (subject to the amputation rule).

Entitlement to an initial rating greater than 30 percent and a 
rating greater than 40 percent from September 24, 2010 for 
service-connected bilateral hearing loss is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


